Order issued September       ar; ,   2012




                                                  In The
                                     Q!nurt nf Appeals
                           1J1ift4 ilistrirt nf Wcxas at ilallas
                                          No. 05-12-00224-CR


                                    JORGE SUAREZ, Appellant

                                                    v.
                                 THE STATE OF TEXAS, Appellee


                       On Appeal from the County Criminal Court No. 11
                                    Dallas County, Texas
                            Trial Court Cause No. MA10-72305-N


                                             ORDER
        On August 27,2012, this Court ordered court reporter Vicki Tuck to file, by September 10,

2012, the reporter's record of the April4, 2012 indigency hearing. However, the record before the

Court reflects Vearneas Faggett is the court reporter who recorded the April4, 2012 hearing. We

also ordered the Dallas County Clerk to file, by September 10, 2012, a supplemental record

containing any motions, responses, and rulings concerning the April4, 2012 hearing. To date, we

have not received either the reporter's record or the supplemental clerk's record.

        Accordingly, we ORDER court reporter Vearneas Faggett to file, by OCTOBER 5, 2012,

the reporter's record of the April4, 2012 hearing. If Ms. Tuck does not file the record by the date

specified, the Court will order that she not sit as a court reporter until she files the record of the April

4, 2012 hearing.

        We ORDER the Dallas County Clerk to file, by OCTOBER 5, 2012, a supplemental record
containing any motions, responses, and rulings concerning the April4, 2012 hearing. If we do not

receive the supplemental record by the date specified, we will utilize the available remedies to obtain

that record.

        If appellant contests the trial court's determination of non-indigence, his motion raising that

issue must be filed by OCTOBER 12, 2012 and any response by the State is due by OCTOBER

19,2012.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:

•       Honorable Elizabeth Frizzell, Presiding Judge, County Criminal Court No. 11;

•       Veameas Faggett, Certified Court Reporter;

•       John Warren, Dallas County Clerk;

•       Dallas County Clerk, Criminal Records Division; and

•       Counsel for all parties.




                                                            ~~
                                                            ' )
                                                       ,· /.··v   L_-.           ~
                                                                                          ..



                                                       ifAVID L. BRlD
                                                       illSTICE




                                                 -2-